 



EXHIBIT 10.1
LINDSAY MANUFACTURING CO.
MANAGEMENT INCENTIVE PLAN (MIP)
2007 PLAN YEAR
LINDSAY MANUFACTURING CO.
MANAGEMENT INCENTIVE PLAN (MIP)
2007
PLAN YEAR

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. PURPOSE
    1  
 
       
2. DEFINITIONS
    1  
 
       
3. EFFECTIVE DATE
    2  
 
       
4. ELIGIBILITY FOR PARTICIPATION
    2  
 
       
5 ENROLLMENT IN THE PLAN
    2&3  
 
       
6. DETERMINATION OF TARGET PAYOUT LEVELS
    3&4  
 
       
7. BASIS OF AWARDS
    4,5,&6  
 
       
8. CHANGES IN EMPLOYMENT STATUS
    6&7  
 
       
9. ADMINISTRATION
    7  
 
       
10. Attachment
    8 9&10  

November, 2006

 



--------------------------------------------------------------------------------



 



PURPOSE
          The purpose of the Management Incentive Plan (the “Plan”) is to:

  •   Encourage performance consistent with the Company’s business strategy    
•   Focus on near-term performance results as well as progress toward the
achievement of long-term objectives     •   Strengthen the link between
performance and pay by delivering awards based on measurable corporate and
individual goals.

DEFINITIONS
          The terms used in this Plan have the meanings set forth below.
Section 1. “Company” shall mean Lindsay Manufacturing Co.
Section 2. “Compensation Committee” shall mean the Compensation Committee of the
Company’s Board of Directors.
Section 3. “Financial Performance Component” shall mean the portion of a
Participant’s Plan award that is based on the Company’s and specific Market
financial performance as defined in Section 7B.
Section 4. “Individual Performance Component” shall mean the portion of a
Participant’s Plan award that is based on a Participant’s performance relative
to individual objectives established in accordance with Section 7C.
Section 5. “Named Executive Officers” shall mean the executives of the Company
listed in the Executive Compensation section of the Company’s Proxy Statement.
Section 6. “Participant” shall mean a key employee eligible for awards under the
terms outlined in Section 4 of this Plan.
Section 7. “Plan” shall mean Lindsay Manufacturing Co. Management Incentive
Plan.

-1-



--------------------------------------------------------------------------------



 



EFFECTIVE DATE
The Plan shall be effective as of September 1, 2006 and will be in effect for
the 2007 bonus year. The 2007 bonus year is defined as September 1, 2006 through
August 31, 2007.
ELIGIBILITY FOR PARTICIPATION
Section 8. Participation in the Plan is limited to individuals in positions
which have significant responsibility for and impact on the Company’s corporate
performance.
Section 9. Only the Chief Executive Officer and those employees in grades E
through G are eligible to be considered for participation in the Plan.
Section 10. Participation in the Plan does not guarantee or entitle any employee
to participate in any bonus plan enacted in the future. Participation in the
Plan at any target bonus level does not guarantee or entitle any employee to be
eligible to participate at any similar target bonus level in any bonus plan
which may be enacted in the future.
ENROLLMENT IN THE PLAN

  A.   Initial Enrollment

At the beginning of the Plan year, each Participant must be enrolled in the Plan
subject to the approvals and eligibility criteria set forth in Sections 4 and 6.
The enrollment process is as follows:

  (a)   Plan Participants will participate in the Plan at the standard target
percent per grade level as listed in Section 6.     (b)   The Company’s Chief
Executive Officer will review the participant list and projected bonus costs of
enrolled employees with the Compensation Committee. The Compensation Committee
provides final approval on the aggregate potential cost of the Plan.

-2-



--------------------------------------------------------------------------------



 



      Section 11. Mid-year Enrollment
When hiring or promoting employees during the Plan year who may be eligible for
participation in the Plan, the following procedures must be followed:

  (a)   Prior to the commencement of the recruiting or promotion process, the
hiring manager consults with Human Resources to determine the position’s
eligibility for participation in the Plan and the recommended target bonus
amount.     (b)   Offer letters indicating bonus Plan participation and target
bonus award opportunities to new hires and/or promoted employees must be
reviewed by the CEO or, in the case of a Named Executive Officer, by the
Compensation Committee. Target bonus recommendations must be approved before
communication to a prospective Participant. Generally, employees hired or
promoted during the fourth quarter 2007 are not eligible to participate in the
2007 Plan.

DETERMINATION OF TARGET PAYOUT LEVELS

  A.   Incentive awards will be calculated as a percentage of the Participant’s
actual base salary received during the Plan year. While award amounts will vary
based on the range of award opportunity and an assessment of individual
performance results, the target award opportunities for each grade level are
shown below:

          Grade   Target % of Salary
CEO
    60 %
G
    35 % F     25 %
E
    15 %

  (c)   Actual participation is subject to approval by the CEO, or in the case
of a Named Executive Officer, by the Compensation Committee. Actual
participation is based on an assessment of the individual’s position impact on
the organization.     (d)   Standard target percents per grade level should be
followed for all Plan Participants.

Section 12. If a Participant’s Plan target award opportunity (Target % of Salary
as set forth above) changes due to promotion into a grade level with a higher
target bonus, the Participant’s bonus will be calculated based on his or her

-3-



--------------------------------------------------------------------------------



 



actual salary during the Plan year and a weighted average bonus percentage. The
weighted average bonus percentage will reflect the portion of the Plan year
spent in each grade level (e.g., seven months at 15% and five months at 25%). In
evaluating the performance of Participants who change positions during the Plan
year, consideration will be given to the length of time and results in each
position. Actual award decisions will be made by the CEO or, in the case of a
Named Executive Officer, by the Compensation Committee. Generally, fourth
quarter promotions will not result in an increase in a Participant’s target
award opportunity.
Section 13. Examples of various award calculations are included with this Plan
document as Attachment A.
Section 14. The CEO will review and approve award recommendations for all
employees other than Named Executive Officers prior to payout. Final approval
authority for all payments (except for award payments to the Named Executive
Officers) rests with the CEO. Individual award payments for all Participants
(except the Named Executive Officers) may be adjusted at any time and for any
reason at the discretion of the CEO.
Section 15. The Compensation Committee will determine the award payments to the
Named Executive Officers.
Section 16. Award payments will be calculated on an annual basis and paid in
accordance with the Company’s normal payroll cycle. Payments will be made during
the first quarter following the Plan year. The payment date may be changed at
any time and for any reason at the discretion of the CEO, or in the case of a
Named Executive Officer, with approval of the Compensation Committee.
BASIS OF AWARDS
Section 17. Measurable performance objectives for each Plan Participant will be
established at the beginning of the Plan year (or at mid-year for mid-year hires
or newly eligible employees). In 2007, consideration will be given to:

  (a)   Financial Performance Component: Company and Market financial
performance vs. Plan performance objectives in accordance with Section 7B.    
(b)   Individual Performance Component: Participant’s performance relative to
individual goals established in accordance with Section 7C.

-4-



--------------------------------------------------------------------------------



 



  (c)   Individual and Financial Performance Components will be added to reach a
Participant’s total bonus. The relative weighting will vary by grade in
accordance with the following schedule:

                      Financial   Individual Grade   Performance   Performance
CEO
    80 %     20 %
G
    80 %     20 %
F
    65 %     35 %
E
    50 %     50 %

Section 18. At the beginning of the Plan year, the objectives for the Financial
Performance Component are identified and approved by the Compensation Committee.

  (a)   Recommended award amounts may range from 0 — 200% of the Financial
Performance Component of the Participant’s target award, based on performance.  
  (b)   Percentages between the threshold, intermediate, target, and maximum
award will be interpolated.     (c)   In the event of an acquisition, revenue
and operating income resulting from the acquisition will be excluded from award
payout calculations, unless

  (1)   the CEO or Compensation Committee suggests a modification to the
objectives under the Financial Performance Component that would incorporate
revenue and income generated as a result of the acquisition, and     (2)   The
Compensation Committee approves the modification.

Section 19. The Individual Performance Component will be based on written
objectives set annually for Participants by their supervisors and approved by
the CEO or, in the case of a Named Executive Officer, by the Compensation
Committee. Objectives will be based on the Participant’s position and may be
financial, operational or strategic.

  (a)   Objectives under the Individual Performance Component may be linked to
team-based goals, if appropriate

-5-



--------------------------------------------------------------------------------



 



  (b)   Examples of appropriate objectives under the Individual Performance
Component include:

  •   Safety     •   Customer Service     •   Market Share     •   On-time
Delivery     •   Cost Reduction     •   Product Development

  (c)   Recommended award amounts may range from 0% — 200% of the target amount
under the Individual Performance Component. Recommended award amounts will be
based on an assessment of the individual’s performance relative to objectives
established under the Individual Performance Component, in accordance with the
following guidelines:

              Payout Individual   (as % of Target Individual Performance  
Performance Component)
Does not meet objectives
    0 %
Meets some objectives
    50 %
Meets most objectives
    75 %
Meets all objectives
    100 %
Exceeds objectives
    150 %
Significantly exceeds objectives
    200 %

  (d)   The “Payout (as % of Target Individual Performance Component)”
represents the payout relative to target award for the Individual Performance
Component of the Plan.

CHANGES IN EMPLOYMENT STATUS
Section 20. Under most circumstances, Participants who cease to be employees of
the Company during the Plan year or after the Plan year but prior to the date of
actual payment will receive no award. Only active employees on the date that the
bonus is paid will be eligible to receive an award. Any exceptions will require
the approval of the CEO, or in the case of a Named Executive Officer, the
Compensation Committee.
Section 21. In the event that a Participant transfers out of an eligible
position into an ineligible position within the Company, the employee may be
eligible for a prorated bonus award based upon the approval of the CEO, or in
the case of a

-6-



--------------------------------------------------------------------------------



 



Named Executive Officer, the Compensation Committee.
Section 22. In all cases awards will be calculated and paid according to the
provisions in Sections 6 and 7 of this Plan document.
ADMINISTRATION
Section 23. General authority for Plan administration and responsibility for
ongoing Plan administration will rest with the Compensation Committee of the
Company’s Board of Directors. The Compensation Committee has sole authority for
decisions regarding interpretation of the terms of this Plan.
Section 24. The Company reserves the right to amend or change the Plan in whole
or in part at any time during the Plan year. Amendments to the Plan require the
approval of the Compensation Committee.
Section 25. Participation in the Plan does not constitute a contract of
employment nor a contractual agreement of payment. It shall not affect the right
of the Company to discharge, transfer, or change the position of a Participant.
The Plan shall not be construed to limit or prevent the Company from adopting or
changing, from time to time, any rules, standards or procedures affecting the
Participant’s employment with the Company or any Company affiliate, including
those which affect bonus payouts.
Section 26. If any provision of this Plan is found to be illegal, invalid or
unenforceable under present or future laws, that provision shall be severed from
the Plan. If such a provision is severed, this Plan shall be construed and
enforced as if the severed provision had never been part of it and the remaining
provisions of this Plan shall remain in full force and effect and shall not be
affected by the severed provisions or by its severance from this Plan. In place
of any severed provision there shall be added automatically as part of this Plan
a provision as similar in terms to the severed provision as may be possible and
be legal, valid and enforceable.

  E.   This is not an ERISA plan. This is a bonus program.

-7-



--------------------------------------------------------------------------------



 



ATTACHMENT A
Award Calculation Guidelines
The following examples are to be used as guidelines in calculating bonus awards
at the end of the 2007 Plan year. Managers should use their discretion in
calculating actual bonus awards and may consider exceptions to the calculations
below when necessary. Any such exceptions must be fully documented and are
subject to review and approval by the Chief Executive Officer, or in the case of
a Named Executive Officer, the Compensation Committee.

                  Target Award
Full Year Participation
       
•   September 1 — August 31
       
•   Target award opportunity:
  15%    
•   Actual base salary received:
  $75,000    
•   Plan target award calculation:
  $75,000 * 15% =   $11,250
 
       
Partial Year Participation
       
•   February 15 — August 31
       
•   Target award opportunity:
  25%    
•   Actual base salary received (for partial year employment):
  $61,250    
•   Plan target award calculation:
  $61,250 * 25% =   $15,312
 
       
Mid-year Promotion
       
•   March 1 promotion
       
•   Actual base salary received:
  $94,000    
•   Target award opportunity at beginning of year:
  15%    
•   Target award opportunity upon promotion:
  25%    
•   Months from September 1 — March 1:
  6 months    
•   Months from March 1 — August 31:
  6 months    
•   Weighted average target award calculation:
  ((15% * 6 months) +    
 
  (25% * 6 months)) /    
 
  12 months = 20.0%    
•   Plan target award calculation:
  $94,000 * 20.0%   $18,800

-8-



--------------------------------------------------------------------------------



 



“The Financial Performance Component Elements for Fiscal Year 2007 constitutes
confidential information and has been omitted from this filing. This appendix
has been filed separately with the Securities and Exchange Commission.”

-9-